DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2022 was filed after the mailing date of the Non-Final on 06/03/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to the amendment received on 11/03/2022:
Claims 13-14, 16-21, 25, 28-29, 31 are currently examined.  
Claims 1-12, 15, 26-27, 30 are cancelled.
Claims 22-24 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 14, 16-21, 25, 28-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cioffi et al. (EP-0271329-A2, cited in the previous Office Action)( “Cioffi” hereinafter) in view of Mills et al. (US 2012/0145044 A1, cited in the previous office action) (“Mills” hereinafter), and Auer et al. (DE-102013200122-A1, with reference to the machine translation, cited in the previous office action) (“Auer” hereinafter).

Regarding claim 13, Cioffi teaches an ettringite binder (see Cioffi at P2 L39-40 teaching hydraulic binder… comprising at least a major proportion of ettringite): 
Cioffi further teaches that a method of producing a hydraulic binder which comprises an intimate mixture of powdered source materials in natural and/or industrial by-product form of reactive CaSO4, CaO and Al2O3 with or without SiO2 (see Cioffi at P2, L42-44), wherein:
Al2O3 or SiO2 is taken to meet the claimed at least one aluminosilicate source because Cioffi teaches that reactive Al2O3 includes clay and clay waste featured in the list (see Cioffi at P4 L4), and reactive SiO2 includes clay and clay waste featured in the list (see Cioffi at P4 L8),
CaSO4 is taken to meet the claimed at least one calcium sulfate source, and 
CaO is taken to meet the claimed one calcium hydroxide source because Cioffi teaches that the more generally synthetic ettringite can be made from CaO or (Ca(OH)2 (see Cioffi at P3 L37).

However Cioffi does not explicitly teach the following:
i) at least one activator selected from the group consisting of compounds suitable for complexing cations, 
ii) at least one alkali catalyst is selected from the group consisting of sodium fluoride, sodium aluminate, trisodium phosphate, sodium orthosilicate, sodium metasilicate, sodium hexafluorosilicate, sodium fluorophosphate, sodium hexametaphosphate, sodium carbonate, sodium hexafluoroaluminate, potassium tetrafluoroaluminate and the mixtures thereof, and 
iii) wherein the at least one aluminosilicate source comprises metakaolin.

Regarding i) and ii), like Cioffi, Mills teaches ettringite (see Mills at [0005] teaching according to the disclosure there is provided a cementitious composition comprising a cement component comprising… an ettringite forming cement, and see Mills at [0015] teaching the term “ettringite forming cement” refers to a cement which is capable of forming ettringite… the term “ettringite” refers to a calcium trisulphoaluminate having molecules of water of crystallization and which has the formula 3CaO.Al2O3.3CaSO4.32H2O… ettringite is produced by the hydration of cementitious compositions containing calcium aluminate and calcium sulphate).
Mills also teaches that in some embodiments, the cement component may comprise… one or more of the additional ingredients (see Mills at [0026]).  Mills further teaches that the term “retarding agent” refers to any agent which is capable of slowing the rate of curing of the cement component… a person of skill in the art would be able to determine a suitable retarding agent depending upon the other components of the cement composition… for example… wherein sucrose is featured in the list (see Mills at [0035]), and the term “additive” refers to any further additive required for the correct functioning of the cement composition… a person of skill in the art would be able to determine a suitable additive depending upon the other components of the cement composition… for example… wherein set control agent (for example an alkali metal carbonate such as sodium carbonate) is featured in the list (see Mills at [0039]).  
The sucrose is taken to meet the claimed i) least one activator selected from the group consisting of compounds suitable for complexing cations, and the sodium carbonate is taken to meet the claimed ii) at least one alkali catalyst is selected from the group consisting of… sodium carbonate.
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, both sucrose and sodium carbonate is a known material based on its suitability for its intended purpose, and a person of skill in the art would be able to determine a suitable agent/additive depending upon the other components of the cement composition.
As such, one of ordinary skill in the art would appreciate Mills teaches the use of sucrose and sodium carbonate in ettringite forming cement based on its suitability for its intended purpose and upon the other components of the cement composition, and seek those advantages by adding sucrose and sodium carbonate in the hydraulic ettringite binder of Cioffi.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add sucrose and sodium carbonate taught by Mills in the hydraulic ettringite binder of Cioffi based on its suitability for its intended purpose and upon the other components of the cement composition.

Regarding iii), as mentioned, Cioffi does not explicitly teach the aluminosilicate source comprises metakaolin.
However, as mentioned Cioffi teaches that reactive Al2O3 includes clay and clay waste featured in the list (see Cioffi at P4 L4), and reactive SiO2 includes clay and clay waste featured in the list (see Cioffi at P4 L8).  Cioffi also teaches that the clay and clay waste above is a list of the preferred sources of the powdered source material (see Cioffi at P4 L1) and Cioffi further teaches that it will be appreciated that any of the powdered source materials may be derived from other appropriate sources… which have not been listed (see Cioffi at P4 L10-11).  Furthermore, Cioffi teaches that Portland cement may conveniently be included in the powdered source materials (see Cioffi at P3 L10-11).
Cioffi also teaches ettringite… having the formula 3CaO.Al2O3.3CaSO4.31-33H2O (see Cioffi at P2 L4-6), and ettringite… may also form in Portland cement in the presence of gypsum and water from tricalcium aluminate (see Cioffi at P2 L31-32).
Like Cioffi, Auer teaches a composition that is capable of forming an ettringite (see Auer at [0001] teaching binders which contain calcium sulfate, Portland cement, calcium aluminate cement, as well as… metakaolin), wherein CaSO4·2H2O (or calcium sulfate) or commonly known as gypsum (see Auer at [0022]).  Auer further teaches that metakaolin is a product that is created when kaolin and kaolinite clay are burned (see Auer at [0059]).  Metakaolin is taken to meet the claimed aluminosilicate source.
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, metakaolin is known for its intended use in the production of binder that is capable of forming an ettringite, and metakaolin is a product from clay as taught by Auer, which is consistent with Cioffi because Cioffi teaches that any of the powdered source materials may be derived from other appropriate sources, which have not been listed.
As such, one of ordinary skill in the art would appreciate that Auer teaches metakaolin that is known for its intended use, and seek those advantages by replacing the clay in Cioffi’s hydraulic ettringite binder.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the clay in Cioffi’s hydraulic ettringite binder with the metakaolin as taught by Auer because metakaolin is known for its intended use.

Regarding claim 14, Cioffi in view of Mills and Auer teaches the limitations as applied to claim 13 above, and Mills further teaches wherein the activator is selected from the group consisting of… sucrose (see Mills at [0035] teaching the term “retarding agent” refers to any agent which is capable of slowing the rate of curing of the cement component… a person of skill in the art would be able to determine a suitable retarding agent depending upon the other components of the cement composition… for example… wherein sucrose is featured in the list).

Regarding claim 16, Cioffi in view of Mills and Auer teaches the limitations as applied to claim 13 above, and Mills further teaches wherein the quantity by mass of catalyst is in a range of more than 0% to 20% with respect to the total quantity of the binder (see Mills at [0039] teaching the term “additive” refers to any further additive required for the correct functioning of the cement composition… a person of skill in the art would be able to determine a suitable additive depending upon the other components of the cement composition… for example… wherein set control agent (for example an alkali metal carbonate such as sodium carbonate) is featured in the list… the additive may be present in an amount from 0.02 wt% by weight… preferably to 10 % by weight). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claims 17 and 21, Cioffi in view of Mills and Auer teaches the limitations as applied to claim 13 above, and Auer further teaches that the pozzolan activity is preferably such that the reactivity of the metakaolin with calcium hydroxide is 500 mg… calcium hydroxide per g… the reactivity of a metakaolin with calcium hydroxide can in particular be determined by a method which is referred to in the field of concrete technology and in the literature as the “Chapelle test” (see Auer at [0059]).  
Metakaolin is taken to meet the claimed wherein the aluminosilicate source comprising metakaolin is selected from the group consisting of a pozzolan, a fine originating from the production of chamotte, and calcined clay (claim 17), and the 500 mg calcium hydroxide per gram is within the claimed wherein the aluminosilicate source is characterized by a pozzolanic activity index (IPZ), determined by the Chapelle test method, of from 200 to 2200 mg/g (claim 21).
Furthermore, the limitation in claim 17 “from the production of chamotte, and calcined clay” is product-by-process, therefore it is not seen to differ structurally from the applied prior art of Cioffi, Hu and Auer because it has been held that "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (see MPEP § 2113.I).
Moreover, the phrase “determined by the Chapelle test method” in claim 21 is a process of measuring the pozzolanic activity index of metakaolin, therefore it is not seen to differ structurally from the applied prior art of Cioffi, Hu and Auer because it has been held that "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (see MPEP § 2113.I).

Regarding claim 18, Cioffi in view of Mills and Auer teaches the limitations as applied to claim 13 above, and Cioffi further teaches that wherein the calcium hydroxide source is selected from the group consisting of… quicklime (see Cioffi at P4 L6 teaching reactive CaO… quicklime).

Regarding claims 19 and 28, Cioffi in view of Mills and Auer teaches the limitations as applied to claim 13 above, and Cioffi further teaches wherein the calcium sulfate source is selected from the group consisting of… anhydrite, natural gypsum and gypsum obtained as a by-product of industrial reactions (claim 19); and wherein the gypsum is selected from the group consisting of… titanogypsum (claim 28) (see Cioffi at P4 L2 teaching reactive CaSO4… chemical gypsum (or a or gypsum obtained as a by-product of industrial reactions), and see Cioffi at P4 L12-13 teaching the proposed chemical gypsums may take any suitable forms, wherein titanogypsum is featured in the list).

Regarding claims 20 and 29, Cioffi in view of Mills and Auer teaches the limitations as applied to claim 13 above, and Cioffi teaches that the ettringite binder further comprising additives (claim 20); and wherein the additive is selected from the group consisting of… a blast furnace slag (claim 29) (see Cioffi at P4 L4 teaching reactive Al2O3 includes blast furnace slag featured in the list, and see Cioffi at P4 L8 teaching reactive SiO2 includes blast furnace slag featured in the list), thus either the reactive Al2O3 or reactive SiO2 meets the claimed additive, wherein the additive is a blast furnace slag.

Regarding claim 25, Cioffi in view of Mills and Auer teaches the limitations as applied to claim 13 above, and Mills further teaches wherein the activator is selected from the group of compounds suitable for complexing calcium, aluminium and/or silicon (see Mills at [0035] teaching the term “retarding agent” refers to any agent which is capable of slowing the rate of curing of the cement component… a person of skill in the art would be able to determine a suitable retarding agent depending upon the other components of the cement composition… for example… wherein sucrose is featured in the list)).  Sucrose is expected to be capable of complexing calcium, aluminium and/or silicon as defined in the Specification (see Specification at page 11, lines 17-19 disclosing… optionally a catalyst and/or activator… the compounds suitable for complexing cations, in particular calcium, such as… wherein sucrose is featured in the list).

Regarding claim 31, Cioffi in view of Mills and Auer teaches the limitations as applied to claim 13 above, and Cioffi, Mills and Auer further teaches the binder does not require producing a clinker at high temperatures ranging from 1200-1300o C (Cioffi, Mills and Auer do not teach high temperatures ranging from 1200-1300o C, thus meeting the claimed limitation).

Response to Arguments
Applicant’s amendment filed 11/03/2022 that deleted sodium borate in the list of alkali catalyst in claim 13 has obviated the rejection based on Hu (or the combination Cioffi, Hu and Auer), thus the arguments are moot.  
However, the rejection based on the combination of Cioffi, Mills and Auer still stands, thus relevant arguments are addressed below.

Applicant discusses that there is no disclosure or example in Mills dealing with an ettringite binder including simultaneously at least one compound suitable for complexing cations and at least one alkali catalyst… Mills is silent regarding the effect of the combination on the mechanical strength… sucrose and sodium carbonate are possible additives among several lists of compounds that may be used in cement but there is no incitation to the skilled artisan do to the combination… Mills teaches sucrose as a retarding agent, but in the present application sucrose is an activator… Mills teaches sodium carbonate as a set control agent, but in the present application sodium carbonate is a catalyst (see Applicant’s arguments at page 10, paragraphs 2-8).  
Examiner acknowledges the arguments and respectfully notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the combination of Cioffi, Mills and Auer meets all the structural limitations of the ettringite binder of claim 13.  And, one of ordinary skill in the art would appreciate that both sucrose and sodium carbonate as taught by Mills are known materials for an ettringite cementitious composition and are suitable for its intended purpose. Furthermore, sucrose is expected to be capable of being an activator, and sodium carbonate is expected to be capable of being a catalyst.  
In addition, in response to applicant's arguments against the reference Mills individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant contends that Auer only teaches that a metakaolin may be used in a hydraulic cement but silent on the combination of components… thus the skilled artisan would not have foreseen the gain of mechanical strength (see Applicant’s arguments at page 11, paragraphs 2-3).
Examiner respectfully disagrees because both Cioffi and Auer teaches a composition that is capable of forming an ettringite, which makes the combination obvious.
And as mentioned above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the combination of Cioffi, Mills and Auer meets all the structural limitations of the ettringite binder of claim 13, as outlined in the rejection above.  
Additionally, the argument is not commensurate with what is claimed.  The limitations do not recite mechanical strength of the binder.
Furthermore, as mentioned above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant discusses that if the combination of Cioffi, Mills and Auer is assumed to be proper… the combination fails to teach every element of the claimed invention… skilled artisan would not have reasonably expected the gain of the mechanical strength achieved by the binder of the present application (see Applicant’s arguments at page 11, paragraph 4).
Examiner respectfully disagrees.  As mentioned, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the combination of Cioffi, Mills and Auer meets all the structural limitations of the ettringite binder of claim 13, as outlined in the rejection above.  And, the argument is not commensurate with what is claimed.  The limitations do not recite mechanical strength of the binder.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735